One month from the day No. 29, Roach v. Board of ZoningAppeals, 175 Md. 1, 199 A. 812, was decided by the City Court, the Psalmist Baptist Church and Mount Olivet Church of Baltimore, two churches located in the zone affected by the proceedings in that case, filed a petition to the court to reopen the case, saying that the case had just come to their attention, and that they had new and additional facts which should be brought to the attention of the court. An order on the defendants was passed to show cause why the relief prayed should not be granted. Five weeks later the petition was dismissed, and an appeal taken to this court, both appeals, 29 and 30, being in one record. No authority was cited by the appellants to support their right to such a petition.
The appellants in No. 30 could have been parties to *Page 9 
the appeal to the City Court taken by Mrs. Roach in No. 29, and, having failed to participate in that case, their rights are precluded and they are bound by the decision in that case, and on the appeal in her case. Holt v. Moxley, 157 Md. 619,147 A. 596.
Assuming that the two churches could have been parties to the appeal to the City Court, the position taken by them in their petition could be no better than if they had been parties on the appeal to that court, and their petition is no more than a motion for a new trial, which is not appealable. 1 Poe, Pl.  Pr.,
sec. 349.
Appeal in No. 30 dismissed, with costs.